DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2020-052828 was received on 06 May 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 22 March 2021 have been considered by the examiner.

Drawings
The drawings filed on 22 March 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asada et al. (US PGPub 2016/0273832 A1), hereinafter Asada.
With regard to Claim 1, Asada discloses a printing apparatus (Fig. 2; ¶0042)comprising: 
a liquid ejecting unit configured to eject a liquid onto a medium (¶0046); 
a medium support unit configured to support the medium at a support face (¶0051-0055, heating rollers 31-32); 
a medium width detection unit configured to detect a width of the medium supported at the support face (¶0061-0074, thermopiles 314, 315 as temperature sensors to determine sheet width based on temperature of support face, however width sensors may be used); 
(halogen lamps 311, 312; Fig. 3; ¶0061-0071, heat the heating roller 31 as medium support); and 
a control unit configured to individually control the plurality of heating units (Fig. 9; ¶0061-0071), 
wherein the control unit controls an output of each of the heating units in accordance with the width of the medium detected by the medium width detection unit (¶0071, halogen lamps turned on or off based on width detection/determination of medium).

With regard to Claim 2, Asada further discloses wherein the control unit controls the output of each of the heating units in accordance with a side position of the medium (¶0061-0075, based on width position L1 or L2 measured from the side), the side position being based on a detection result of the width of the medium by the medium width detection unit (¶0061-0074, thermopiles 314, 315 as temperature sensors to determine sheet width based on temperature of support face, however width sensors may be used).

With regard to Claim 7, Asada further discloses wherein the medium support unit is provided with an end portion temperature maintaining unit for the medium, on an outside of the side position of the medium that has a maximum width (¶0071-0075).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Asada, in view of Valero Navazo et al. (US PGPub 2016/0355027 A1), hereinafter Valero Navazo.
With regard to Claim 8, Asada further discloses an air flow supply unit configured to supply an air flow to the medium (¶0042), however does not explicitly disclose at the support face.
The secondary reference of Valero Navazo discloses an air flow supply unit configured to supply an air flow to the medium (¶0016-0019, air heating system 12) at the support face (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the air flow unit of Valero Navazo, with the printing apparatus of Asada, in order to help reduce the risk of unwanted condensation, as taught by Valero Navazo (¶0016).


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 3 is that applicants claimed invention includes a printing apparatus wherein the control unit controls the output of each of the heating units based on a relationship between the side position of the medium that is based on the detection result by the medium width detection unit and a position of each of the temperature detection units, and on a detection result by each of the temperature detection units.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 4 is allowable because it depends from Claim 3.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 5 is that applicants claimed invention includes a printing apparatus wherein the medium support unit includes an alignment unit that aligns a side of the medium with one end side in the width direction of the medium support unit, and the side position is a side on another end side of the medium that is in a state of being aligned by the alignment unit.  It is this .
Claim 6 is allowable because it depends from Claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.